FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ROCIO AURORA MARTINEZ-DE                            No. 15-70759
 RYAN,
                      Petitioner,                    Agency No.
                                                    A096-025-359
                      v.

 JEFFERSON B. SESSIONS III, Attorney                   OPINION
 General,
                        Respondent.


           On Petition for Review of an Order of the
               Board of Immigration Appeals

                      Submitted July 9, 2018*
                     San Francisco, California

                        Filed July 17, 2018

 Before: Susan P. Graber and Richard C. Tallman, Circuit
     Judges, and Ivan L.R. Lemelle,** District Judge.

                     Opinion by Judge Graber


    *
      The panel unanimously concludes that this case is suitable for
decision without oral argument. Fed. R. App. P. 34(a)(2).
     **
        The Honorable Ivan L.R. Lemelle, United States District Judge for
the Eastern District of Louisiana, sitting by designation.
2               MARTINEZ-DE RYAN V. SESSIONS

                            SUMMARY***


                             Immigration

   The panel denied a petition for review of the Board of
Immigration Appeals’ denial of Martinez-de Ryan’s
application for cancellation of removal on the ground that she
was convicted of a crime involving moral turpitude.

    The panel rejected the government’s contention that the
void-for-vagueness doctrine does not apply at all to any
grounds of inadmissibility, such as crimes involving
turpitude.

    Applying Jordan v. De George, 341 U.S. 223 (1951)
(rejecting a void-for-vagueness challenge to the phrase
“crime of moral turpitude”) and Tseung Chu v. Cornell, 247
F.2d 929 (9th Cir. 1957) (following Jordan), the panel held
that the crime involving moral turpitude statute, 8 U.S.C.
§ 1182(a)(2)(A)(i)(I), is not unconstitutionally vague. The
panel concluded that Jordan and Tseung Chu remain good
law in light of the Supreme Court’s decisions in Johnson v.
United States, 135 S. Ct. 2551 (2015) (concluding that the
residual clause of the federal criminal code’s definition of
“crime of violence” is unconstitutionally vague), and Sessions
v. Dimaya, 138 S. Ct. 1204 (2018) (extending Johnson’s
holding to the immigration context). The panel explained that
it was obliged to follow on-point Supreme Court precedent—
here, Jordan—even if later Supreme Court cases cast some
doubt on its general reasoning. The panel also pointed out

    ***
        This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             MARTINEZ-DE RYAN V. SESSIONS                 3

that Johnson and Dimaya interpret statutory “residual”
clauses whose wording does not include the phrase “moral
turpitude” and which are not tethered to recognized common
law principles.


                       COUNSEL

K. Alexandra Monaco, The Monaco Law Group Ltd., Las
Vegas, Nevada, for Petitioner.

Allison Frayer, Trial Attorney; Melissa Neiman-Keltin,
Senior Litigation Counsel; Office of Immigration Litigation,
Civil Division, United States Department of Justice,
Washington, D.C.; for Respondent.
4               MARTINEZ-DE RYAN V. SESSIONS

                              OPINION

GRABER, Circuit Judge:

    Petitioner Rocio Aurora Martinez-de Ryan is a native and
citizen of Mexico who entered the United States without
being inspected and admitted or paroled. She timely seeks
review of a decision issued by the Board of Immigration
Appeals, which affirmed an immigration judge’s decision
pretermitting her application for cancellation of removal and
ordering her removed from the United States. She argues that
the statutory phrase “crime involving moral turpitude,”
8 U.S.C. § 1182(a)(2)(A)(i)(I), is unconstitutionally vague.1
We disagree.

    Petitioner entered the United States some time before
1999. A few years later, she provided cash payments to an
employee at the Nevada Department of Motor Vehicles to
influence and reward the employee for issuing identification
documents to non-citizens illegally present in the United
States. As a result, in 2010, Petitioner pleaded guilty to one
count of bribery, in violation of 18 U.S.C. § 666(a)(2), for
which the maximum penalty is 10 years’ imprisonment.

    Shortly thereafter, Petitioner received a Notice to Appear,
charging her with inadmissibility under 8 U.S.C.
§ 1182(a)(2)(A)(i). Through counsel, Petitioner conceded
inadmissibility but sought cancellation of removal. An


    1
      Petitioner also argues that her federal bribery conviction does not
constitute a crime involving moral turpitude, assuming that the phrase is
not unconstitutionally vague. Because she failed to exhaust that issue
administratively, we lack jurisdiction to consider it. Cervantes v. Holder,
772 F.3d 583, 590 (9th Cir. 2014).
             MARTINEZ-DE RYAN V. SESSIONS                  5

immigration judge ruled that Petitioner’s bribery conviction
constituted a crime of moral turpitude, rendering her
ineligible for cancellation of removal. The Board of
Immigration Appeals agreed, and this petition for review
followed. We review de novo the constitutional question
presented. United States v. Robertson, 875 F.3d 1281, 1286
(9th Cir. 2017).

    In Jordan v. De George, 341 U.S. 223 (1951), the
Supreme Court considered a vagueness challenge to the
phrase “crime of moral turpitude.” The non-citizen in that
case had been convicted of conspiracy to defraud the United
States of taxes and was, for that reason, ordered deported on
the ground that he stood convicted of a “crime involving
moral turpitude.” Id. at 223–26. In view of the “grave nature
of deportation,” the Court considered the statute under the
usual criteria pertaining to the void-for-vagueness doctrine.
Id. at 231. The Court held on the merits that the phrase in
question was not so vague or meaningless as to be a
deprivation of due process. Id. at 229–32.

    We followed suit in Tseung Chu v. Cornell, 247 F.2d 929
(9th Cir. 1957). Similarly, there, the non-citizen was
convicted of willful tax evasion. Id. at 931–32. His
conviction occurred before his latest entry into the United
States, and the relevant statute, 8 U.S.C. § 1182(a) (Section
212(a) of the Immigration and Nationality Act of 1952),
provided that an alien convicted of a “crime involving moral
turpitude” was inadmissible. Relying on the Supreme Court’s
then-recent decision in Jordan, we held that the phrase in
question was not unconstitutionally vague. Tseung Chu,
247 F.2d at 938–39.
6             MARTINEZ-DE RYAN V. SESSIONS

    The government first argues that the void-for-vagueness
doctrine does not apply at all to any ground of
inadmissibility, relying on Boutilier v. INS, 387 U.S. 118
(1967). As a three-judge panel, we are bound by Tseung
Chu’s consideration of the merits of this issue
notwithstanding the fact that the petitioner in that case was
inadmissible, rather than deportable. Because we do not read
Boutilier quite as broadly as the government does, we do not
think that it is “clearly irreconcilable” with Tseung Chu in
this regard. Miller v. Gammie, 335 F.3d 889, 899–900 (9th
Cir. 2003) (en banc).

    Although some of the Boutilier opinion’s wording is
broad, the crux of the decision is that the petitioner was “not
being deported for conduct engaged in after his entry into the
United States, but rather for characteristics he possessed at
the time of his entry.” 387 U.S. at 123. “A standard
applicable solely to time of entry could hardly be vague as to
post-entry conduct.” Id. at 124. Moreover, the petitioner was
excluded by reason of a status or condition (“psychopathic
personality”), rather than by reason of a discrete criminal act.
Id. at 118. And finally, although the Court asserted that the
“constitutional requirement of fair warning has no
applicability to standards . . . for admission of aliens to the
United States,” id. at 123, the Court went on to decide on the
merits that the pivotal phrase was, in fact, clear, id. at 123–24.
Here, by contrast, Petitioner engaged in the conduct at issue
after the time of entry, and the conduct in question was a
criminal act, rather than a status or condition. Accordingly,
we are not persuaded that Boutilier forecloses consideration
of whether a crime committed by a non-citizen constitutes a
“crime of moral turpitude” so as to render her inadmissible.
We also note that at least one other circuit has continued,
after Boutilier, to analyze on the merits a void-for-vagueness
                MARTINEZ-DE RYAN V. SESSIONS                             7

challenge to the phrase “moral turpitude,” brought by a non-
citizen who was found to be inadmissible. Lagunas-Salgado
v. Holder, 584 F.3d 707, 710–11 (7th Cir. 2009); Ali v.
Mukasey, 521 F.3d 737, 739 (7th Cir. 2008).

    The Supreme Court’s recent decision in Sessions v.
Dimaya, 138 S. Ct. 1204 (2018), extending to the
immigration context its earlier opinion in Johnson v. United
States, 135 S. Ct. 2551 (2015), does not eviscerate our
holding in Tseung Chu, such that we should overrule it.
Miller, 335 F.3d at 899–900. First, we are obliged to follow
on-point Supreme Court precedent—here, Jordan—even if
later Supreme Court cases cast some doubt on its general
reasoning. Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (per
curiam). Second, Johnson and Dimaya interpret statutory
“residual” clauses whose wording does not include the phrase
“moral turpitude” and which are not tethered to recognized
common law principles. In the circumstances, we remain
bound by Jordan and Tseung Chu.2

    Petition DENIED in part and DISMISSED in part.




    2
      At least three of our sister circuits have held, in cases post-dating
Johnson, that the Supreme Court’s holding in Jordan remains good law:
the phrase “crime involving moral turpitude” is not unconstitutionally
vague. Moreno v. Att’y General, 887 F.3d 160, 165–66 (3d Cir. 2018);
Boggala v. Sessions, 866 F.3d 563, 569–70 (4th Cir. 2017), cert. denied,
138 S. Ct. 1296 (2018); Dominguez-Pulido v. Lynch, 821 F.3d 837,
842–43 (7th Cir. 2016).